Arthur H. Healey, J.,
dissenting. I do not agree with the majority that “a municipal assessor has the power, under General Statutes § 12-55, to increase a real property assessment between decennial revaluations on the ground that a sale of property in question demonstrates that the property has greatly increased in value in relation to other properties in the municipality.” I, therefore, dissent.
The majority reads § 12-55 as “a clear legislative mandate to grant to local assessors a continuing duty unrelated to decennial revaluations, to achieve adminsitratively a fair and equal assessment for all taxpayers.” This “power to equalize the lists, if necessary,” the majority opines, “imports a watchtower role for the assessor to correct inequalities, whether too high or too low.” The “if necessary” language, the majority goes on, “clearly comprehends interim changes in assessments for there is no such requirement in [General Statutes] § 12-62 which mandates decennial revaluations.”
I do agree with the majority that “statutes should be construed so that no part of a legislative enactment *265is to be treated as insignificant and unnecessary, and there is a presumption of purpose behind every sentence, clause or phrase in a legislative enactment.” State ex rel. Kennedy v. Frauwirth, 167 Conn. 165, 168, 355 A.2d 39 (1974). Statutes relating to the same subject matter, such as the property tax assessment statutory scheme, may be looked to for guidance in reaching an understanding of the meaning of a statutory term. Doe v. Institute of Living, Inc., 175 Conn. 49, 58, 392 A.2d 491 (1978). Where we have, as we do here, a statutory scheme for property tax assessments, we should “make every effort to construe a statutory scheme as a consistent whole.” Powers v. Ulichny, 185 Conn. 145, 149, 440 A.2d 885 (1981). Needless to say, prior decisions of this court, especially recent decisions touching on relevant statutory constructions, are entitled to weighty consideration. This is especially significant where this court interprets a statute and the legislature fails to take action to change that interpretation, thus raising a presumption that the legislature has acquiesced in that interpretation. Ralston Purina Co. v. Board of Tax Review, 203 Conn. 425, 439, 525 A.2d 91 (1987); 2A J. Sutherland, Statutory Construction (4th Ed. Sands 1984) § 45.10. “It is fundamental. . . that departure from the literal construction of a statute is justified when such a construction would produce an absurd and unjust result and would clearly be inconsistent with the purposes and policies of the act in question.” 2A J. Sutherland, supra; see State v. Campbell, 180 Conn. 557, 563, 429 A.2d 960 (1980). Courts are warranted in presuming that a reasonable and rational result was intended by the legislature. See Norwich Land Co. v. Public Utilities Commission, 170 Conn. 1, 4, 363 A.2d 1386 (1975).
I, therefore, do not find the “clear legislative mandate” granted municipal assessors that the majority does in § 12-55. That statute is “indeed administrative,” as even the defendants specifically concede in their brief. It is *266entitled “Lists; notice of increase; public inspection; abstracts.” Cf. General Statutes § 12-62, entitled “Periodic revaluation of real estate.” Section 12-55 sets out the administrative procedure for the assessor to follow for giving notice of a change in the valuation of property. The first sentence of § 12-55 has been literally the same in this statute for at least seventy years. In like fashion, the language of the second sentence, “The assessors may increase or decrease the valuation of property as named in any such lists, or in the last preceding grand list...” has been literally the same for at least seventy years. The only amendment to this statute over this period concerns to whom and how the notice of any increase1 in valuation is to be given. It strikes me as highly unusual, from a practical standpoint, that if the “clear legislative mandate” the majority finds in § 12-55 exists, no point has been made by counsel for the town that this is the manner in which assessors have treated § 12-55 at least for the last seventy years.
In my view, § 12-55 gives assessors the authority to equalize, “if necessary,” because of any assessment that was either “omitted by mistake” or “required by law.” I cannot agree with the majority’s interstitial judicial legislation of the “if necessary” language of this statute. If anything is clear in the contested portion of § 12-55, it is that the assessor equalizes the list when there are omissions or something “required by law” that makes it “necessary.” I note that the majority is silent about what “required by law” means. I suggest that it is quite plausible that it includes, if it is not confined to, those circumstances reasonably within the *267reach of General Statutes §§ 12-53a2 and 12-64a.3 Section 12-53a permits reassessment between decennial revaluations where new construction is completed on *268property. Section 12-64a authorizes an adjusted assessment value whenever a building is damaged, demolished and removed as set out in that statute.
This statute, i.e., § 12-55, does not confer upon the assessor the authority that the majority grants that officer. To so hold practically turns the majority opinion in Ralston Purina Co. v. Board of Tax Review, supra, on its head despite the present majority’s exegesis of Uniroyal, Inc. v. Board of Tax Review, 182 Conn. 619, 438 A.2d 782 (1981).4 The Ralston Purina Co. majority rejected the claims of the dissent in that case that § 12-55 should be read to authorize assessors to “increase or decrease the valuation of property” to carry out their task to “equalize” the lists “when special circumstances pertaining only to one property result[s] in a substantial change in its value.” Ralston Purina Co. v. Board of Tax Review, supra, 442 (Shea, J., dissenting). In rejecting that argument, the Ralston Purina Co. majority referring to Uniroyal, Inc., said that the assessor was precluded under § 12-62, from making interim revaluations absent certain circumstances which it found nonexistent in Ralston Purina Co. v. Board of Tax Review, supra, *269439. In that case, the “certain circumstances” were said to be “such as the destruction or expansion of property, a substantial change in its use or zoning classification, or a decision by the taxpayer to go out of business . . . . ” Id., 435-36; see generally General Statutes §§ 12-53a and 12-64a. None of those existed in Ralston Purina Co., none of those exist in this case, and § 12-55 cannot reasonably be interpreted in this case to accomplish here what our construction of § 12-62 in Ralston Purina Co. and Uniroyal, Inc., precluded. The Ralston Purina Co. majority properly noted that we would not reexamine our interpretation of § 12-62 set out in Uniroyal, Inc., because the legislature had not amended § 12-62 after Uniroyal, Inc. Ralston Purina Co. v. Board of Tax Review, supra, 439. I submit that it is also unnecessary to do so in this appeal.
Not only is this decision inconsistent with Ralston Purina Co. on a jurisprudential basis, it raises serious concerns about fairness to the property owners of this state. Since Ralston Purina Co. is still good law, a property owner is not required to be given any interim relief, absent special circumstances, even if his property has a drop in value. This is so even though the majority purports to assign a “watchtower role for the assessor to correct inequalities, whether too high or too low.” (Emphasis added.) Therefore, despite the majority’s claim, to borrow a metaphor from another dissent, “[ajfter you have brushed the foam off the beer”; Horton v. Meskill, 172 Conn. 615, 658, 376 A.2d 359 (1977) (Loiselle, J., dissenting); the majority’s interpretation of § 12-55 does not truly “equalize” property assessments. They may increase an assessment whenever the present assessment is low as compared to similar properties, but may choose not to decrease the assessment of a property owner who has suffered a decrease in the value of his property such as a decrease *270of approximately 70 percent in value that we refused to recognize in Ralston Purina Co. This unfairness highlights the flaw in the majority’s analysis of the statutory scheme. I conclude that § 12-62, entitled “Periodic revaluation of real estate,” is the operative statute. Under any logical and consistent reading of Ralston Purina Co., not only may the tax assessor not be forced to decrease an assessment on a taxpayer’s property, but that officer cannot increase a taxpayer’s assessment, absent certain limited circumstances, except every ten years under § 12-62.
I would affirm the trial court, and, accordingly, I dissent.

 It is interesting to note that although General Statutes § 12-55 does have language that says that “[t]he assessors may increase or decrease the valuation of property as named in any of such lists . . . ” it only provides for notice to the person (presumably the taxpayer) of any increase in the valuation. This statute is silent on the matter of notice to be given in the event of any decrease.


 General Statutes § 12-53a, entitled “Assessment and taxation of new real estate construction,” provides in part: “(a) Completed new construction of real estate completed after any assessment date shall be liable for the payment of municipal taxes from the date the certificate of occupancy is issued or the date on which such new construction is first used for the purpose for which same was constructed, whichever is the earlier, prorated for the assessment year in which the new construction is completed. Said prorated tax shall be computed on the basis of the rate of tax applicable with respect to such property, including the applicable rate of tax in any tax district in which such property is subject to tax following completion of such new construction, on the date such property becomes liable for such prorated tax in accordance with this section.
“(b) The building inspector issuing the certificate shall, within ten days after issuing the same, notify, in writing, the assessor of the town in which the property is situated.
“(c) Not later than ninety days after receipt by the assessor of such notice from the building inspector or from a determination by the assessor that such new construction is being used for the purpose for which same was constructed, the assessor shall determine the increment by which assessment for the completed construction exceeds the assessment on the taxable grand list for the immediately preceding assessment date. He shall prorate such amount from the date of issuance of the certificate of occupancy or the date on which such new construction was first used for the purpose for which same was constructed, as the case may be, to the assessment date immediately following and shall add said increment as so prorated to the taxable grand list for the immediately preceding assessment date and shall within five days notify the record owner as apppearing on such grand list and the tax collector of the municipality of such additional assessment.”


 General Statutes § 12-64a, entitled “Reduction in assessed value of real estate upon removal of damaged buildings,” provides in part: “Whenever a building is so damaged as to require total reconstruction before it may be used for any purpose related to its use prior to such damage and following which, the owner provides for complete demolition of such building with the material from demolition being removed from the parcel of real property on which the building was situated or used as fill on such parcel for purposes of grading, such parcel shall be assessed for purposes of property tax as of the date such demolition, removal and grading are completed, to the satisfaction of the building inspector in the municipality, and such assessment shall reflect a determination of the assessed value of such parcel, exclusive of the value of the building so damaged, demolished and removed. The adjusted assessment shall be applicable with respect to such parcel from the date demolition, removal and grading are completed, as *268determined by said building inspector, until the first day of October next succeeding and the amount of property tax payable with respect to such parcel for the assessment year in which demolition, removal and grading are completed shall be adjusted accordingly in such manner as determined by the assessor.”


 Contrary to what the majority states, I believe it is necessary to consider the defendant’s claim that there is a conflict between Ralston Purina Co. v. Board of Tax Review, 203 Conn. 425, 525 A.2d 91 (1987), and Uniroyal, Inc. v. Board of Tax Review, 182 Conn. 619, 438 A.2d 782 (1981). Here, the majority claims that “in the context of this case this court’s quotation in Ralston Purina Co. (p. 438) from Uniroyal, Inc., (p. 629) that the procedure in § 12-62 ‘need only be available once each decade’ is dicta.”
Even assuming it is dicta, the majority should discuss it in view of the nexus between Ralston Purina Co. depending as it does on Uniroyal, Inc., on the one hand and, on the other hand, the treatment of Ralston Purina Co. by the majority in this appeal. The quoted statement of the majority in this footnote cannot serve as a sort of judicial circuit-breaker to foreclose any meaningful analysis of the distinction claimed by the defendant.